Name: Council Regulation (EEC) No 560/79 of 5 March 1979 on the application of EEC-Israel Joint Committee Decision No 1/78 amending the Protocol on the definition of the concept of originating products and methods of administrative cooperation to the Agreement between the European Economic Community and the State of Israel
 Type: Regulation
 Subject Matter: Asia and Oceania;  international affairs;  executive power and public service;  international trade
 Date Published: nan

 31.3.79 Official Journal of the European Communities No L 80/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 560/79 of 5 March 1979 on the application of EEC-Israel Joint Committee Decision No 1/78 amending the Protocol on the definition of the concept of originating products and methods of administrative cooperation to the Agreement between the European Economic Community and the State of Israel THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Article 1 Decision No 1/78 of the EEC-Israel Joint Committee shall apply in the Community. The text of the Decision is annexed to this Regulation. Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement between the European Economic Community and the State of Israel ( 1), was signed on 11 May 1975 and entered into force on 1 July 1975 ; Whereas pursuant to Article 25 of the Protocol on the definition of the concept of originating products and methods of administrative cooperation, the EEC-Israel Joint Committee has adopted Decision No 1/78 amending the Protocol as regards the rules of origin ; Whereas that Decision should be made operative in the Community, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1979 . For the Council The President J. FRANÃ OIS-PONCET C 1) OJ No L 136, 28 . 5 . 1975 , p. 3 .